Cooper, J.,
delivered the opinion of the court.
Though, the judgment at law was rendered in favor of the appellants, itis clearly shown by the evidence that it was upon a demand payable through them to Williams, the landlord.
If the appellee had complied with the terms of his contract, Williams would have received his rent and the appellee would bave continued the owner of the claim against the insolvent appellants. He cannot derive a benefit from his own breach of duty.
The decree is reversed, and decree directed to be entered here dissolving the injunction and dismissing the bill.